Rugg, C.J.
This is an appeal from an order of the Appellate Division of the Western District, reversing a ruling of a judge of the District Court of Springfield and directing a new trial of the whole case. The case is here prematurely. Appeal does not lie immediately to this court from such an order. It is not a final decision. The new trial must be had. Real Property Co. Inc. v. Pitt, 230 Mass. 526. Matson v. Sbrega, 250 Mass. 138, and cases there collected. Beacon Tool & Machinery Co. v. National Products Manuf. Co., ante, 88. It may be added that the question which the parties have sought to argue is not fairly presented, because a ruling of law that a plaintiff can recover rarely can be made. Even facts found, unless including a statement of all inferences drawn, do not afford basis for such rulings.

Appeal dismissed.